Citation Nr: 0834087	
Decision Date: 10/03/08    Archive Date: 10/07/08	

DOCKET NO.  07-09 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing. 

2.  Entitlement to service connection for chronic tinnitus. 

3.  Entitlement to service connection for the residuals of a 
fractured nose. 

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease. 

5.  Entitlement to service connection for a left foot 
disability. 

6.  Entitlement to an initial (compensable) evaluation for 
the residuals of a stress fracture of the left femur.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1999 to June 
2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

In correspondence of September 2007, the veteran and his 
accredited representative voiced their desire to withdraw 
from consideration the issues of service connection for the 
residuals of a fractured nose, chronic obstructive pulmonary 
disease and a left foot disability.  Accordingly, those 
issues will be dismissed.  


FINDINGS OF FACT

1.  In correspondence of September 2007, prior to the 
promulgation of a decision by the Board, the veteran (and his 
accredited representative) requested withdrawal of the issues 
of service connection for the residuals of a fractured nose, 
chronic obstructive pulmonary disease, and a left foot 
disability.  

2.  Chronic defective hearing is not shown to have been 
present in service, or at any time thereafter.  

3.  Chronic tinnitus is not shown to have been present in 
service, or at any time thereafter.  

4.  The veteran's service-connected stress fracture of the 
left femur is presently characterized by subjective 
complaints of intermittent pain with prolonged walking or 
running, but is otherwise asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the veteran's Substantive 
Appeal on the issues of entitlement to service connection for 
the residuals of a fractured nose, chronic obstructive 
pulmonary disease, and a left foot disability have been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2007).  

2.  A chronic hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2007).  

3.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

4.  The criteria for an initial (compensable) evaluation for 
the service-connected residuals of a stress fracture of the 
left femur have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.31, 4.40, 4.45, 4.71a and Part 4, Code 
5255 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissals/Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appeal.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2007).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) 
(2007).  

In the case at hand, in correspondence of September 2007, 
both the veteran and his accredited representative voiced 
their intention to withdraw from consideration the issues of 
entitlement to service connection for the residuals of a 
fractured nose, chronic obstructive pulmonary disease, and a 
left foot disability.  As the veteran has withdrawn his 
appeal on those issues, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeals on 
those issues, and they are dismissed without prejudice.  

II.  Decision

As regards the other issues currently on appeal, the Board 
wishes to make it clear that it has reviewed all the evidence 
in the veteran's claims file, which includes his multiple 
contentions, as well as service treatment records, VA 
examination reports, and a statement of a physician who 
apparently treated the veteran during service.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A.  Service Connection

The veteran in this case seeks service connection for 
bilateral hearing loss, as well as for chronic tinnitus, both 
of which, it is alleged, had their origin during the 
veteran's period of active military service.  In that regard, 
service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Finally, for the purpose of applying the laws administered by 
the VA, impaired hearing is considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; or when the auditory threshold for at least three of 
the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
26 decibels or greater; or when speech recognition scores 
utilizing the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  

In the present case, service medical records fail to 
demonstrate the presence of either chronic hearing loss or 
tinnitus.  In that regard, while at the time of a service 
entrance examination in December 1998, there were present a 
number of very slightly elevated pure tone thresholds in the 
veteran's left ear, no diagnosis of hearing loss was offered 
at that time.  Moreover, all remaining audiometric 
examinations conducted over the course of the veteran's 
remaining service were entirely within normal limits.  
Significantly, at the time of a service separation 
examination in June 2003, the veteran's ears were entirely 
within normal limits.  An audiometric examination conducted 
at that time revealed pure tone air conduction threshold 
levels, in decibels, as follows:  

HERTZ
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
  10
       
0
       
0
       
0
       
5
      
15
Left 
Ear
  15
       
5
       
0
       
0
       
5
      
10

Significantly, at the time of service separation, no 
pertinent diagnoses were noted.  

The Board observes that, since the time of the veteran's 
discharge from service in June 2003, he has received neither 
a diagnosis of nor treatment for either hearing loss or 
tinnitus.  Under the circumstances, and absent current 
evidence of either of those disabilities, the veteran's 
claims for service connection must fail.

B.  Increased Evaluation

Turning to the issue of an initial (compensable) evaluation 
for the veteran's service-connected residuals of a stress 
fracture of the left femur, the Board notes that disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including Section 
4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the 
regulations do not give past medical reports precedence over 
current findings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform the working movements of the body with 
normal excursion, strength, coordination, and endurance.  The 
functional loss may be due to the absence of part or all of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2007); see also 38 C.F.R. § 4.45 (2007).  

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
the retroactive period from the effective date of the grant 
of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the case at hand, in a rating decision of March 2006, the 
RO granted service connection and a noncompensable evaluation 
for the residuals of a stress fracture of the left femur, 
effective from August 12, 2005, the date of receipt of the 
veteran's original claim for service connection.  The veteran 
voiced his disagreement with the assignment of that 
noncompensable evaluation, and the current appeal ensued.  

The Board notes that, at the time of Medical Board 
proceedings in October 2000, it was noted that a physical 
examination showed a full range of motion of the veteran's 
left hip and knee, with only mild tenderness at the 
anterolateral portion of the distal thigh, and no other 
abnormalities.  

On subsequent VA medical examination in December 2006, the 
veteran complained of recurrent pain with prolonged walking.  
Physical examination showed the veteran's leg length to be 
90.5 centimeters on the right and 91 centimeters on the left.  
The veteran's gait was within normal limits, and he was able 
to ambulate without the need for any assistive device.  

The veteran's left hip joint displaced a normal appearance, 
with no evidence of any heat, redness, swelling, effusion, 
drainage, or abnormal movement.  Range of motion of the left 
hip was described as within normal limits, with no additional 
limitation attributable to pain, fatigue, weakness, lack of 
endurance, or incoordination following repetitive use or 
during flareups.  Significantly, examination of the veteran's 
left femur showed no evidence of any tenderness, 
malnutrition, or deformity.  

Examination of the veteran's left knee was essentially 
normal, with no evidence of heat, redness, swelling, 
effusion, drainage, or abnormal movement.  The anterior 
Drawer sign was negative, as was McMurray's test.  The medial 
and collateral ligaments showed no evidence of any 
instability, and range of motion of the left knee was within 
normal limits.  Significantly, at the time of examination, 
range of motion of the veteran's left knee was not limited by 
pain, fatigue, weakness, lack of endurance, or incoordination 
following repetitive use or during flareups.

Motor function of the veteran's lower extremities was 
described as 5/5 in the hip flexors and knee extensors, with 
no evidence of any muscle atrophy.  Quadriceps girth measured 
12 centimeters above the knee was 43.5 centimeters on the 
right and 44.5 centimeters on the left.  Radiographic studies 
of the veteran's left femur showed no evidence of any 
abnormality in the visualized portion.

According to the examiner, following evaluation of the 
veteran's radiographic studies, there was no evidence of any 
visible fractures.  Moreover, on palpation of the left and 
right femurs, the veteran showed no tenderness or deformity.  
Bilateral hip and knee ranges of motion were within normal 
limits, and both knees were nontender and free of swelling or 
deformity.  Power was intact, and reflexes were both normal 
and symmetrical in the bilateral lower extremities.  
According to the examiner, he was unable to find the cause of 
what appeared to be the veteran's current complaints of pain 
with prolonged standing, walking, or running.  Moreover, the 
source of the veteran's pain was unclear given that the 
nearby joints, specifically, the hips and knees, were within 
normal limits.  Based on the above findings, the examiner was 
of the opinion that the veteran experienced no functional 
limitation related to his service-connected stress fracture 
of the left femur.  However, based on the veteran's own 
account of pain with prolonged walking and running, it was 
felt that the veteran might impose certain restrictions on 
himself in those situations in order to avoid pain.  
Nonetheless, there was no evidence of any joint, nerve, or 
muscle group involvement which could explain the veteran's 
pain.  

Pursuant to applicable law and regulation, a compensable 
evaluation is warranted for service-connected impairment of 
the femur where there is evidence of slight knee or hip 
disability.  38 C.F.R. § 4.71a and Part 4, Code 5255 (2007).  
A compensable evaluation is similarly warranted where there 
is demonstrated evidence of a limitation of extension of the 
thigh to 5 degrees, or a limitation of flexion of the thigh 
to 45 degrees.  38 C.F.R. § 4.71a and Part 4, Codes 5251, 
5252 (2007).  Finally, a compensable evaluation may be 
warranted where there is evidence of a limitation of rotation 
of the thigh, such that the veteran cannot toe-out more than 
15 degrees in the affected leg.  38 C.F.R. § 4.71a and 
Part 4, Code 5253 (2007).  

Based on the aforementioned, it is clear that, in the case at 
hand, the noncompensable evaluation currently in effect for 
the veteran's service-connected residuals of a stress 
fracture of the left femur is appropriate, and that an 
increased rating is not warranted.  This is particularly the 
case given the fact that, with the exception of subjective 
complaints of pain on prolonged walking or running, the 
veteran's service-connected stress fracture is, at present, 
essentially asymptomatic.  Under the circumstances, the 
veteran's claim for increase must be denied.

III.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
application for benefits, it is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.  

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) which are relevant to 
establishing entitlement to increased compensation, i.e., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vasquez-Flores, 
pp. 5-6.  

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in December 2005, March 2006 and 
May 2008.  In those letters, VA informed the veteran that, in 
order to substantiate a claim for service connection, the 
evidence needed to show that he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the postservice disability and the disease or injury in 
service, which was usually shown by medical records and 
medical opinions.  The veteran was further advised that, in 
order to substantiate his claim for an increased rating, he 
needed to show that his service-connected disability had 
undergone an increase in severity.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on his claims.  See 
Sanders v. Nicholson, 47 F.3d 881 (Fed. Cir. 2007).  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claims.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, as well as VA examination reports.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence required.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  




ORDER

The appeal as to the issue of entitlement to service 
connection for the residuals of a fractured nose is 
dismissed.  

The appeal as to the issue of entitlement to service 
connection for chronic obstructed pulmonary disease is 
dismissed.  

The appeal as to the issue of entitlement to service 
connection for a left foot disability is dismissed.  

Service connection for bilateral defective hearing is denied.

Service connection for chronic tinnitus is denied.  

An initial (compensable) evaluation for the residuals of a 
stress fracture of the left femur is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


